DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kassity Mai on January 31, 2022.

The application has been amended as follows: 

claim 1, line 13 as follows:
“…sends data to a connected application, running on a user device,…”

Amend claim 4, lines 3-4 as follows:
“the user device, the user device including a control interface on the connected application running on the user device,…”

Amend claim 30 as follows:
“the breast pump device of Claim [[16]] 8; and a data analysis system that can use data provided by the sensor sub-system to determine metrics that correlate with user-defined requirements for milk-flow rate or milk expression.”

Amend claim 32, line 10 as follows:
“…sends data to a connected application, running on a user device,…”

Amend claim 36, line 2 as follows:
“…the milk container to the connected…”
Allowable Subject Matter
	Claims 1-4, 8-23, 27-44 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed breast pump device.   
Regarding independent claims 1 and 32, the claims have been amended to incorporate all of the subject matter previously included in cancelled dependent claims 6 and 7, respectively, which were previously indicated as containing allowable subject matter.  As such, the claims are allowable for the same reasons as provided in the Non-Final Rejection mailed on 8/19/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783